DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Specification: 
	Amend [0001] of the specification as follows: 
“This application is a divisional application of Application Serial No. 14/755,495, filed June 30, 2015, now U.S. Patent #10,620,180, and a continuation application of Application Serial No. 14/755,515, filed June 30, 2015, now U.S. Patent #10,663,447, both of which are divisional applications of Application Serial No. 13/654,769, filed October 18, 2012, now U.S. Patent #9,107,341, which claims priority to U.S. provisional application entitled “MONITORING AND CONTROL OF SOIL CONDITIONS” having serial no. 61/603,680, filed February 27, 2012, all of which are hereby incorporated by reference in their entirety.”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Amnon (US 20060254371: Also see the search report cited in the IDS. [WO2004/071162]); or Nissim (US 20100332039). Also see the prosecution histories for the related cases. 
However, a method of monitoring and controlling soil condition by: analyzing one or more aqueous sample collected in at least one suction probe installed within a soil substrate to determine a chemical composition of the one or more aqueous sample, the chemical composition comprising concentrations of non-nutrient substances of the soil substrate; and determining a corrective measure based at least in part upon the chemical composition of the one or more aqueous sample, is not anticipated or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/10/21